Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142144(48)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  DWIGHT SMITH,                                                                                             Brian K. Zahra,
                                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                  SC: 142144
                                                                     COA: 291026
                                                                     Washtenaw CC: 07-001177-CZ
  ALLEN DOADES, DAVID HIGGINS, and
  MATT HIGGINS,
           Defendants-Appellees,
  and

  FLORENCE HAKALA,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 25,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         d0829                                                                  Clerk